DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	The amendment filed on 11/13/2020 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’671 (U.S. Pub. No. US 2017/0076671 A1) in view of Lee (U.S. Pub. No. US 2017/0249882 A1).

As to claim 1, Kim’671 (Figs. 1-2 and 4) teaches an organic light emitting display device (an organic light emitting display device; Fig. 1) comprising: 
-	a display panel (a display panel 100) comprising a plurality of pixels (pixels P(1,1) to P(m,n)) (Fig. 1); and 
-	a panel driver (a timing controller 220, a data driver 230, a first signal driver 240, and a second signal driver 250) configured to provide a first scan signal (a signal of the ith scan line Si), a second scan signal (a signal of the (i-1)th scan line Si-1), a data voltage (a voltage of the jth data line Dj), an initialization voltage (an initializing power source Vinit), a first power voltage (a first power source ELVDD), and a second power voltage (a second power source ELVSS) to the pixels (the pixels P(1,1) to P(m,n)) (Figs. 1-2), each of the pixels (the pixels P(1,1) to P(m,n)) comprising:
-	a first switching element (a driving transistor DT) having a gate electrode coupled to a first node (a third node N3), a first electrode coupled to a second node (a first node N1), and a second electrode coupled to a third node (a second node N2) (Fig. 2); 
-	a second switching element (a second transistor T2) having a gate electrode to receive the first scan signal (the signal of the ith scan line Si), a first electrode to receive the data voltage (the voltage of the jth data line Dj), and a second electrode coupled to the second node (the first node N1) (Fig. 2); 
a third switching element (a first transistor T1) having a gate electrode to receive the first scan signal (the signal of the ith scan line Si), a first electrode coupled to the first node (the third node N3), and a second electrode coupled to the third node (the second node N2) (Fig. 2);
-	a fourth switching element (a sixth transistor T6) having a gate electrode to receive the second scan signal (the signal of the (i-1)th scan line Si-1), a first electrode coupled to the first node (the third node N3), and a second electrode to receive the initialization voltage (the initializing power source Vinit) (Fig. 2);
-	a storage capacitor (a storage capacitor Cst) having a first electrode to receive the first power voltage (the first power source ELVDD) and a second electrode coupled to the first node (the third node N3) (Fig. 2); and 
-	an organic light emitting diode (an organic light emitting diode OLED) having a first electrode to receive a driving current from the first switching element (the driving transistor DT) and a second electrode to receive the second power voltage (the second power source ELVSS) (Fig. 2), 
-	wherein the first switching element (the driving transistor DT), the second switching element (the second transistor T2), and the third switching element (the first transistor T1) are switching elements of a first type (p-channel type) (Fig. 2).
Kim’671 does not expressly teach the fourth switching element is a switching element of a second type different from the first type.
Lee (Figs. 1-4A, 5-7 and 9) teaches 
-	the fourth switching element (the fourth transistor T4) is a switching element of a second type different from the first type (N-type transistor; [0080], lines 10-12) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different types of transistors as taught by Lee in an organic light emitting display device of Kim’671 because use of p-channel transistor as a low-side switch and n-channel transistor as a high-side switch provides the flexibility for a pixel designer.

As to claim 8, Kim’671 (Figs. 1-2 and 4) teaches a pixel (a pixel P(i,j)) of an organic light emitting display device (an organic light emitting display device; Fig. 1), the pixel (the pixel P(i,j)) (Figs. 1-2) comprising: 
-	a first switching element (a driving transistor DT) having a gate electrode coupled to a first node (a third node N3), a first electrode coupled to a second node (a first node N1), and a second electrode coupled to a third node (a second node N2) (Fig. 2);  
-	a second switching element (a second transistor T2) having a gate electrode that receives a first scan signal (a signal of a ith scan line Si), a first electrode that receives a data voltage (a voltage of a jth data line Dj), and a second electrode coupled to the second node (the first node N1) (Fig. 2);
-	a third switching element (a first transistor T1) having a gate electrode to receive the first scan signal (the signal of the ith scan line Si), a first electrode coupled to the first node (the third node N3), and a second electrode coupled to the third node (the second node N2) (Fig. 2);
-	a fourth switching element (a sixth transistor T6) having a gate electrode to receive a second scan signal (a signal of an (i-1)th scan line Si-1), a first electrode coupled to the first node (the third node N3), and a second electrode to receive the initialization voltage (the initializing power source Vinit) (Fig. 2); 
- 	a storage capacitor (a storage capacitor Cst) having a first electrode to receive a first power voltage (a first power source ELVDD) and a second electrode coupled to the first node (the third node N3) (Fig. 2); and 
-	 an organic light emitting diode (an organic light emitting diode OLED) having a first electrode to receive a driving current provided by the first switching element (the driving transistor DT) and a second electrode to receive a second power voltage (a second power source ELVSS) (Fig. 2), 
-	wherein the first switching element (the driving transistor DT), the second switching element (the second transistor T2), and the third switching element (the first transistor T1) are switching elements of a first type (p-channel type) (Fig. 2).
Kim’671 does not expressly teach the fourth switching element is a switching element of a second type different from the first type.
Lee (Figs. 1-4A, 5-7 and 9) teaches 
-	the fourth switching element (the fourth transistor T4) is a switching element of a second type different from the first type (N-type transistor; [0080], lines 10-12) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different types of transistors as taught by Lee in a pixel of an organic light emitting display device of Kim’671 because use of p-channel transistor as a low-side switch and n-channel transistor as a high-side switch provides the flexibility for a pixel designer.

As to claim 2, Kim’671 and Lee teach the organic light emitting display device of claim 1.
Kim’671 also teaches  
-	wherein the switching element of the first type comprises a P-channel metal oxide semiconductor (PMOS) transistor (p-channel type transistor) (Fig. 2).
	Lee also teaches 
-	the switching element of the second type comprises an N-channel metal oxide semiconductor (NMOS) transistor (N-type transistor; [0080], lines 10-12) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different type of transistor as taught by Lee in an organic light emitting display device of Kim’671 because use of p-channel transistor as a low-side switch and n-channel transistor as a high-side switch provides the flexibility for a pixel designer.

As to claim 3, Kim’671 and Lee teach the organic light emitting display device of claim 1.
Kim’671 also teaches 
-	[wherein] the switching element of the second type comprises a P-channel metal oxide semiconductor (PMOS) transistor (the sixth transistor T6 is a p-channel transistor) (Fig. 2). 
	Lee also teaches 
-	wherein the switching element of the first type comprises an N-channel metal oxide semiconductor (NMOS) transistor (N-type transistor; [0080], lines 10-12) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different type of transistor as taught by Lee in an organic light emitting display device of Kim’671 because use of p-channel transistor as a low-side switch and n-channel transistor as a high-side switch provides the flexibility for a pixel designer.

As to claim 4, Kim’671 teaches 
-	wherein the panel driver (the timing controller 220, the data driver 230, the first signal driver 240, and the second signal driver 250) is configured to drive the display panel (the display panel 100) in a frame (e.g., 1frame) (Figs. 1-2 and 4), and 
-	wherein the frame (1frame) comprises a first period (a second period  P2) during which a gate voltage of the gate electrode of the first switching element is initialized with the initialization voltage (the initializing power source Vinit is supplied to the gate electrode of the driving transistor DT; [0063], lines 11-13), a second period (a third period  P3) during which the data voltage is written (since the second transistor T2 is turned on, data voltage Data is supplied to the first node N1; [0064], lines 13-15), and a third period during (a fourth period P4) which the organic light emitting diode emits light (since the current from the first power source ELVDD reaches the anode of the organic light emitting diode OLED through the fourth transistor T4, the driving transistor DT, and the fifth transistor T5, the organic light emitting diode OLED emits light; [0066], lines 11-16) (Figs. 1-2 and 4).

As to claim 5, Kim’671 teaches 
-	wherein the second scan signal (the signal of the (i-1)th scan line Si-1) having a turn-on level (a low level) is provided during the first period (the second period P2), the first scan signal (the signal of the ith scan line Si) having the turn-on level (the low level) is provided during the second period (the third period P3), an emission control signal (a signal of an ith emission control line Ei) having the turn-on level (the low level) is provided during the third period (the fourth period P4) (Figs. 1-2 and 4).

As to claim 7, Kim’671 teaches 
-	wherein the fourth switching element (the sixth transistor T6) is a single gate transistor (Fig. 2).

As to claim 9, Kim’671 and Lee teach the pixel of claim 8. 
Kim’671 also teaches  
-	wherein the switching element of the first type comprises a P-channel metal oxide semiconductor (PMOS) transistor (p-channel type transistor) (Fig. 2).
	Lee also teaches 
-	the switching element of the second type comprises an N-channel metal oxide semiconductor (NMOS) transistor (N-type transistor; [0080], lines 10-12) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different types of transistors as taught by Lee in a pixel of an organic light emitting display device of Kim’671 because use of p-channel transistor as a low-side switch and n-channel transistor as a high-side switch provides the flexibility for a pixel designer.

As to claim 10, Kim’671 and Lee teach the pixel of claim 8.
 Kim’671 also teaches 
-	[wherein] the switching element of the second type comprises a P-channel metal oxide semiconductor (PMOS) transistor (the sixth transistor T6 is a p-channel transistor) (Fig. 2). 
	Lee also teaches 
-	wherein the switching element of the first type comprises an N-channel metal oxide semiconductor (NMOS) transistor (N-type transistor; [0080], lines 10-12) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different types of transistors as taught by Lee in a pixel of an organic light emitting display device of Kim’671 because use of p-channel transistor as a low-side switch and n-channel transistor as a high-side switch provides the flexibility for a pixel designer.

As to claim 12, Kim’671 teaches 
-	wherein the fourth switching element (the sixth transistor T6) comprises a single gate transistor (Fig. 2).

5.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’671 in view of Lee as applied to claim 1/8 above, and further in view of Kim’159 (U.S. Pub. No. US 2016/0043159 A1).

As to claim 6, Kim’671 and Lee teach the organic light emitting display device of claim 1.
 	Kim’671 and Lee do not teach wherein the third switching element and the fourth switching element are dual gate transistors.
Kim’159 (Figs. 1-7) teaches 
-	wherein the third switching element (the compensating TFT T3) and the fourth switching element (the initialization TFT T4) are dual gate transistors (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dual gate transistor as taught by Kim’159 in an organic light emitting display device of Kim’671 as modified by Lee because a dual gate transistor has advantages of lower power consumption and enhanced device performance.

As to claim 11, Kim’671 and Lee teach the pixel of claim 8. 
Kim’671 and Lee do not teach wherein the third switching element and the fourth switching element are dual gate transistors.
Kim’159 (Figs. 1-7) teaches 
-	wherein the third switching element (the compensating TFT T3) and the fourth switching element (the initialization TFT T4) are dual gate transistors (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dual gate transistor as taught by Kim’159 in a pixel of an organic light emitting display device of Kim’671 as modified by Lee because a dual gate transistor has advantages of lower power consumption and enhanced device performance.

Allowable Subject Matter
6.		Claims 13 and 15-20 are allowed.

Response to Arguments
7.		Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
		As to claims 1 and 8, Applicant argues that the cited portions of Lee appear to provide that each of the first through eighth transistors T1 though T8 are the same type of transistor as each other, whether that be a P-type transistor or an N-type transistor.  However, the Office respectfully disagrees.  Lee provides that, for example, the first through eighth transistors T1 through T8 may each be an N-type transistor ([0080], line 11-12).  According to Oxford Learner’s Dictionary, a word “each” is used to refer to every one of two or more people or things, when you are thinking about them separately whereas a word “every” is used with singular nouns to refer to all the members of a group of things or people. Thus, the fourth transistor T4 may be a N-type transistor while other transistors are P-type transistor in Lee.  
		Therefore, the Office maintains the rejections as recited above.

Conclusion
8.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691